—Appeal by the defendant from three judgments of the County Court, Westchester County (Leggett, J.), all rendered August 31, 1979, convicting him of attempted robbery in the first degree, attempted grand larceny in the second degree and criminal possession of a weapon in the fourth degree under indictment No. 604/78, attempted grand larceny in the first degree, menacing, and criminal possession of a weapon in the fourth degree under indictment No. 666/78, and grand larceny in the first degree, and grand larceny in the third degree under indictment No. 667/78, upon jury verdicts, and imposing sentences.
Judgments affirmed.
The court gave appropriate limiting instructions to the jury regarding complainant Merilino’s testimony with respect to his knowledge of prior violent acts of the defendant. Such testimony was properly admissible in this extortion case in order to enable the jury to evaluate whether the complainants *650gave the defendant money due to their fear of his threats (see, People v Miller, 39 NY2d 543, 551).
The defendant’s remaining contentions have been considered and found to be without merit. Bracken, J. P., Niehoff, Lawrence and Eiber, JJ., concur.